Tilson, Judge:
The appeals listed in schedule A, hereto attached! and made a part hereof, hare been submitted for decision upon a stipulation to the effect that the market value or price at or about the date-of exportation of the instant merchandise at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of China for export to the United States, in usual wholesale quantities and in the ordinary course of trade, including all costs, charges, and expenses specified in section 402 (d) of the Tariff Act of 1930, is the appraised value, less any amount added under duress.
On the agreed facts I find and hold that the proper dutiable export values of the merchandise covered by said appeals are the values found by the appraiser, less any amount added under duress. Judgement will be rendered accordingly.